                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

RENASANT BANK,                                )
                                              )     CIVIL ACTION FILE
       Plaintiff,                             )     NO 4:18-cv-00102-CDL
                                              )
v.                                            )
                                              )
JOSH DYAL, STEPHANIE DYAL,                    )
UNITED STATES OF AMERICA                      )
                                              )
       Defendants.                            )

           ORDER GRANTING MOTION TO STAY PROCEDINGS
      THIS COURT HAVING READ AND CONSIDERED Plaintiff Rensant

Bank’s (“Plaintiff”) Motion to Stay Proceedings (“Motion to Stay”), the Court

hereby finds that Defendants Josh Dyal and Stephanie Dyal filed a voluntary petition

in the United States Bankruptcy Court for Middle District of Georgia for relief under

Chapter 13 of Title 11 of the United State Code (“Bankruptcy Code”) in the case of

In Re: Dyal, Josh Wesley, Case No. 18-40795 on August 10, 2018, and such case is

currently pending with an active stay in place pursuant to 11 U.S.C. § 362.


       Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion to Stay is

GRANTED, and the proceedings in this case, including but not limited to any

requirements for motions for default judgment, discovery, or scheduling orders, are




                                          1
stayed pending the dismissal or discharge of the Defendants’ bankruptcy, or further

order from the Bankruptcy Court modifying the automatic stay to permit the

litigation to proceed.

     Counsel shall monitor the bankruptcy proceeding and promptly notify the

Court when it has been completed, so that the stay in this action may be lifted. The

Clerk may administratively close this matter, and it shall be reopened upon motion

of counsel.


      SO ORDERED this 24th               day of October                , 2018.



                                       S/Clay D. Land
                                      The Honorable Clay D. Land
                                      Judge, United States District Court
                                      Middle District of Georgia, Columbus Division




                                         2
